Citation Nr: 1538556	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  03-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for
additional disability, including hypertension and transient ischemic attacks (TIAs),
as a result of medication issued by the Department of Veterans Affairs on March
22, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned in January 2005, and at a hearing before a Decision Review Officer (DRO) in September 2002.  Transcripts of both hearings are of record. 

The Board remanded this claim in April 2005 and denied it on the merits in an April 2006 decision.  In a February 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2006 decision, and remanded the case for further action.  The Board then remanded this case in October 2008 and February 2010 for further development, and in September 2011 to schedule the Veteran for another hearing before the Board. 

When the case was previously before the Board, the issue on appeal was characterized as an additional cardiovascular disability, including hypertension and transient ischemic attacks (TIAs).  In a June 2011 rating decision, the RO awarded the Veteran service connection for coronary artery disease status post coronary artery bypass graft, effective from September 28, 1990.  That has resulted in there being no case or controversy as to the matter of coronary artery disease.  Therefore, it is moot and the issue on appeal has been recharacterized.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran must be scheduled for a videoconference hearing before the Board.  As noted above, the Board remanded this case in September 2011 to make arrangements for the Veteran to testify at another hearing before the Board, in accordance with his August 2011 request for such a hearing.  The record shows that a hearing was scheduled for April 10, 2013, and that the Veteran did not appear for it.  However, in an April 2013 statement received by VA on the same day as the scheduled hearing, the Veteran stated that he would "accept a VA examination in lieu" of the hearing.  A VA heart examination was performed in May 2013, but is not related to the issue on appeal, as it only concerned the current severity of his service-connected heart disability rather than the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  Accordingly, the Veteran was sent a letter in July 2015 requesting him to clarify whether he still wished to testify at a hearing before the Board in light of the fact that the examination provided in lieu of the previously scheduled hearing was not related to the issue on appeal.  A July 2015 response from the Veteran indicates that he still requests a hearing before the Board by videoconference. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

